Name: Commission Regulation (EEC) No 2273/85 of 29 July 1985 on the granting of aid for the use in wine-making of concentrated grape must and rectified concentrated grape must in respect of the 1985/86 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 212/8 Official Journal of the European Communities 9 . 8 . 85 COMMISSION REGULATION (EEC) No 2273/85 of 29 July 1985 on the granting of aid for the use in wine-making of concentrated grape must and rectified concentrated grape must in respect of the 1985/86 wine-growing year amount for concentrated grape must and rectified concentrated grape must from the southern-most regions of the Community, which traditionally produce must with the highest natural alcoholic strength ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Articles 14 (4) and 65 thereof, Whereas Article 14 of Regulation (EEC) No 337/79 introducd an aid scheme for concentrated must and rectified concentrated must produced within the Community and used to increase the alcoholic strength of wines ; Whereas enrichment operations by addition of concentrated grape must and rectified concentrated grape must and the quantities of these products which are held must be declared to the competent authori ­ ties ; whereas the quantities of these products which are or which have been used for enrichment must be entered in the registers specified in Article 53 (2) of Regulation (EEC) No 337/79 ; whereas, therefore, it is not necessary to require additional documents to be produced in order for the aid to be received ; Whereas the aid should be fixed having regard to the difference between the cost of enrichment by means of concentrated grape must, rectified concentrated grape must and sucrose, respectively ; whereas the information available to the Commission indicates that the aid should be differentiated according to the product used for enrichment and should be fixed as specified in the enacting terms of this Regulation ; Whereas the cost price of grape must used in the production of concentrated grape must and rectified concentrated grape must depends on its natural alco ­ holic strength ; whereas the market price of grape must with a high natural alcoholic strength potential is higher than that of other musts ; whereas, in order to take this situation and the need to avoid disrupting the existing pattern of trade into account, it is essential to graduate the amount of the aid by fixing a higher Article 1 1 . Aid shall be granted, subject ot the conditions set out in this Regulation, to producers of table wines or quality wines psr who use concentrated grape must and rectified concentrated grape must produced within the Community to increase the natural alcoholic strength by volume of the products referred to in Article 32 ( 1 ) of Regulation (EEC) No 337/79 and Article 8 (2) of Council Regulation (EEC) No 338/79 (3). 2 . In accordance with the provisions of Article 6 ( 1 ) of Regulation (EEC) No 337/79 producers who in the 1984/85 wine-growing year were subject to the obliga ­ tions laid down in Articles 39 , 40 or 41 of that Regula ­ tion shall not be entitled to receive the aid provided for in this Regulation unless they show that they met their obligations :  under Articles 39 and 40 between 1 September 1984 and the dates set in Article 2 ( 1 ) of Commis ­ sion Regulations (EEC) No 2461 /84 (4) and (EEC) No 2462/84 (*) respectively or where appropriate, the dates set by the competent authority in accordance with the provisions of Article 11 (2) of Council Regulation (EEC) No 2179/83 (*),  under Article 41 between 19 January 1985 and the dates set in Article 10 (5) of Commission Regula ­ tion (EEC) No 147/85 0. (3) OJ No L 54, 5 . 3 . 1979, p. 48 . O OJ No L 231 , 29 . 8 . 1984, p. 12. 0 OJ No L 231 , 29 . 8 . 1984, p. 18 . ( «) OJ No L 212, 3 . 8 . 1983, p. 1 . n OJ No L 16, 19 . 1 . 1985, p. 25. 0 OJ No L 54, 5 . 3 . 1979, p . 1 . (2 OJ No L 89, 29 . 3 . 1985, p . 1 . 9 . 8 . 85 Official Journal of the European Communities No L 212/9 Article 2 The aid provided for in Article 1 is hereby fixed, per degree of potential alcoholic strength by volume per hectolitre of concentrated grape must and rectified concentrated grape must used, at :  1,52 ECU for concentrated grape must produced from grapes originating in zones C III (a) and C III H  1,32 ECU for concentrated grape must other than that referred to in the first indent,  1,69 ECU for rectified concentrated grape must produced from grapes originating in zones C III (a) and C III (b) or produced outside the said zones in facilities which began production prior to 30 June 1982, irrespective of the area from which the grapes came.  1,49 ECU for rectified concentrated grape must other than that referred to in the third indent. Article 3 Producers wishing to take advantage of the aid provided for in Article 1 shall present to the compe ­ tent intervention agency an application covering all operations to increase acoholic strength to which that Article applies . The application must reach the inter ­ vention agency within two months of the date on which the last operation was carried out. Each application shall be accompanied by the docu ­ ments relating to the operations in respect of which aid is requested . Article 4 The intervention agency shall pay the amount of the aid to the producer not later than 30 September 1986 except :  in cases of force majeure,  where administrative enquiries have been commenced concerning entitlement to the aid . In that event payment shall be made only when entitlement to the aid is accepted . Article 5 1 . Except in cases of force majeure, the aid shall not be payable if the producer does not carry out the operation referred to in Article 1 in accordance with Articles 32, 33 and 36 of Regulation (EEC) No 337/79 . 2. Except in cases of force majeure, if the producer does not comply with any requirment of this Regula ­ tion, other than that refered to in paragraph 1 , the aid payable shall be reduced by an amount to be fixed by the competent authority in relation to the seriousnes of the infringement. 3 . In cases of force majeure, the competent authority shall determine the measures which it deems necessary having regard to the circumstances invoked. 4. Member States shall inform the Commission of cases in which paragraph 2 has been applied and of how requests claiming circumstances of force majeure have been dealt with . Article 6 The Member States in question shall notify the Commission not later than 30 November 1986 of the number of producers who have received aid, the quan ­ tities of wine enriched and the quantities of concen ­ trated grape must and rectified concentrated grape must used for this purpose expressed in degrees of potential alcoholic strength by volume per hectolitre . Article 7 Each Member State concerned shall designate an inter ­ vention agency to be responsible for implementing this Regulation . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1985. For the Commission Frans ANDRIESSEN Vice-President